IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                : NO. 537
                                      :
APPOINTMENT TO THE                    : CRIMINAL PROCEDURAL RULES DOCKET
CRIMINAL PROCEDURAL RULES             :
COMMITTEE                             :



                                      ORDER


PER CURIAM

      AND NOW, this 11th day of January, 2022, Randall H. McKinney, Esquire,

Allegheny County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term expiring January 1, 2027.